UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                              )
AMERICAN CIVIL LIBERTIES,                     )
UNION, et al.,                                )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )       Civil Action No. 10-0436 (RMC)
                                              )
DEPARTMENT OF JUSTICE, et al.,                )
                                              )
               Defendants.                    )
                                              )


                                  MEMORANDUM OPINION

               Alarmed at the reported use of unmanned drones to kill selected human targets in

Pakistan, Afghanistan, and elsewhere, the American Civil Liberties Union and the American Civil

Liberties Union Foundation submitted identical broad requests under the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552, to the Central Intelligence Agency, the Department of Defense, the

Department of State, the Department of Justice, and DOJ’s Office of Legal Counsel for records

documenting the alleged practice. When the CIA refused to admit or deny that it had any relevant

records, and therefore denied the FOIA request, Plaintiffs sued and cited public comments by Leon

E. Panetta, former CIA Director, to support their argument that CIA use of drones has been officially

acknowledged and that a program of drone strikes is not an intelligence activity, source or method

protectable from disclosure under FOIA Exemptions 1 and 3. Plaintiffs read the FOIA exemption

for intelligence gathering too narrowly and Mr. Panetta’s comments too broadly. Whether or not the

CIA has any relevant records, that fact is exempt from disclosure under FOIA. Summary judgment

will be granted to the CIA.
                                            I. FACTS

               Plaintiffs ACLU and ACLU Foundation followed the customary path before bringing

this dispute to court. The background facts are uncontested and are taken from the declaration of

Mary Ellen Cole, Information Review Officer for the CIA. See CIA’s Mot. for Summ. J. [Dkt. # 15]

(“CIA Mem.”), Ex. 1 (Declaration of Mary Ellen Cole (“Cole Decl.”)). In a letter to the CIA’s

Information and Privacy Coordinator on January 13, 2010 (incorrectly dated as January 13, 2009),

Plaintiffs submitted a FOIA request seeking “records pertaining to the use of unmanned aerial

vehicles (‘UAVs’)—commonly referred to as ‘drones’ and including the MQ-1 Predator and MQ-9

Reaper—by the CIA and the Armed Forces for the purpose of killing targeted individuals.” Cole

Decl., Ex. A (Jan. 13, 2010 FOIA Request) (“FOIA Request”) at 2. In particular, Plaintiffs were

seeking “information about the legal basis in domestic, foreign, and international law for the use of

drones to conduct targeted killings.” Id.

               By letter dated March 9, 2010, the CIA issued a final response to Plaintiffs’ request,

stating that “the CIA can neither confirm nor deny the existence or nonexistence of records

responsive to your request.” Id., Ex. B (Mar. 9, 2010 CIA Response). The CIA explained that the

“fact of the existence or nonexistence of requested records is currently and properly classified and

is intelligence sources and methods information that is protected from disclosure by section 6 of the

CIA Act of 1949, as amended.” Id. The CIA cited FOIA Exemptions 1 and 3 as the basis for its

response. Id. Plaintiffs appealed this denial on April 22, 2010. Before the appeal was decided,

Plaintiffs filed an amended complaint on June 1, 2010, adding the CIA as defendant.1 The CIA


       1
         Plaintiffs’ January 13, 2010 FOIA request was simultaneously submitted to the U.S.
Department of Defense, Department of Justice, DOJ’s Office of Legal Counsel, Department of State,
and CIA. Plaintiffs’ original complaint brought suit against the Departments of Defense, Justice, and

                                                 -2-
thereafter closed the administrative appeal file.

               Plaintiffs seek information on “drone strikes;” a term used by Plaintiffs (and the Court

for the sake of consistency) to mean the “targeted killing” of a human with a drone. Paraphrasing

the ten categories of information listed in the FOIA request, Plaintiffs seek records pertaining to:

       1.      The “legal basis in domestic, foreign and international law upon which unmanned
               aerial vehicles” can be used to execute targeted killings, including who may be
               targeted with this weapon system, where and why;

       2.      ....

       3.      The “selection of human targets for drone strikes and any limits on who may be
               targeted by a drone strike;”

       4.      “[C]ivilian casualties in drone strikes,” including measures to limit civilian
               casualties;

       5.      The “assessment or evaluation of individual drone strikes after the fact,” including
               how the number and identities of victims are determined;

       6.      “[G]eographical or territorial limits on the use of UAVs to kill targeted individuals;”

       7.      The “number of drone strikes that have been executed for the purpose of killing
               human targets, the location of each such strike, and the agency of the government or
               branch of the military that undertook each such strike;”

       8.      The “number, identity, status, and affiliation of individuals killed in drone strikes;”

       9.      “[W]ho may pilot UAVs, who may cause weapons to be fired from UAVs, or who
               may otherwise be involved in the operation of UAVs for the purpose of executing
               targeted killings,” including records pertaining to the involvement of CIA personnel,
               government contractors, or other non-military personnel, and;

       10.     The “training, supervision, oversight, or discipline of UAV operators and others
               involved in the decision to execute a targeted killing using a drone.”

Cole Decl., Ex. A (Jan. 13, 2010 FOIA Request) at 5–8 (emphasis omitted). In briefing, Plaintiffs


State; the amended complaint added the CIA as co-defendant. See Am. Compl. [Dkt. # 11]. In this
Opinion, the Court addresses only Plaintiffs’ FOIA request for CIA records.

                                                    -3-
abandoned their request of the CIA for information on category 2 and subcategory 1(B) as listed in

the FOIA request, both of which concern records on the understanding, cooperation or involvement

of foreign governments in drone strikes. See Pls.’ Opp’n & Cross-Mot. for Summ. J. [Dkts. ## 20,

21] (“Pls.’ Opp’n”) at 3.

                                     II. LEGAL STANDARD

                Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment shall be

granted “if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgement as a matter of law.” FED . R. CIV . P. 56(a); Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247 (1986). Moreover, summary judgment is properly granted against a party who

“after adequate time for discovery and upon motion . . . fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will bear

the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In ruling on a

motion for summary judgment, the court must draw all justifiable inferences in the nonmoving

party’s favor and accept the nonmoving party’s evidence as true. Anderson, 477 U.S. at 255. A

nonmoving party; however, must establish more than “the mere existence of a scintilla of evidence”

in support of its position. Id. at 252.

                Federal district courts have original jurisdiction over civil actions arising under

federal statutes. See 28 U.S.C. § 1331. As Plaintiffs bring suit under FOIA, this Court has original

jurisdiction. FOIA cases are typically and appropriately decided on motions for summary judgment.

See, e.g., Rushford v. Civiletti, 485 F. Supp. 477, 481 n.13 (D.D.C. 1980); Reliant Energy Power

Generation, Inc. v. FERC, 520 F. Supp. 2d 194, 200 (D.D.C. 2007).

                Jurisdiction in a FOIA case is dependent upon a showing that an agency has


                                                 -4-
(1) improperly (2) withheld (3) agency records. U.S. Dep’t of Justice v. Tax Analysts, 492 U.S. 136,

142 (1989); United We Stand America, Inc. v. IRS, 359 F.3d 595, 598 (D.C. Cir. 2004). The agency

bears the burden to demonstrate – not the requester to disprove – that it has not improperly withheld

agency records. Tax Analysts, 492 U.S. at 142 n.3. This is consistent with the purpose of FOIA

which was “enacted to facilitate public access to Government documents,” U.S. Dep’t of State v.

Ray, 502 U.S. 164, 173 (1991), in order “to pierce the veil of administrative secrecy and to open

agency action to the light of public scrutiny.” Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976).

“Consistently with this purpose, as well as the plain language of the Act, the strong presumption in

favor of disclosure places the burden on the agency to justify the withholding of any requested

documents.” Ray, 502 U.S. at 173.

               An agency may meet its burden solely on the basis of information provided in agency

declarations that describe “the documents and the justifications for nondisclosure with reasonably

specific detail, demonstrate that the information withheld logically falls within the claimed

exemption, and are not controverted by either contrary evidence in the record nor by evidence of

agency bad faith.” Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981).

“[C]onclusory affidavits that merely recite statutory standards, or are overly vague or sweeping will

not, standing alone, carry the government’s burden.” Larson v. Dep’t of State, 565 F.3d 857, 864

(D.C. Cir. 2009). “Ultimately, an agency’s justification for invoking a FOIA exemption is sufficient

if it appears logical or plausible.” Id. at 862 (internal quotation marks omitted). Further, the “court

owes substantial weight to detailed agency explanations in the national security context.” King v.

U.S. Dep’t of Justice, 830 F.2d 210, 217 (D.C. Cir. 1987). A “defendant in a FOIA action is entitled

to summary judgment if the defendant proves that it has fully discharged its obligations under the


                                                 -5-
Act.” Reliant Energy, 520 F. Supp. 2d at 200.

                The exemptions under FOIA “cover not only the content of protected government

records but also the fact of their existence or nonexistence, if that fact itself properly falls within the

exemption.” Larson, 565 F.3d at 861. Thus, an agency may refuse to confirm or deny the existence

of responsive records – an answer commonly known as a Glomar response – when “to answer the

FOIA inquiry would cause harm cognizable under an FOIA exception.” Gardels v. CIA, 689 F.2d

1100, 1103 (D.C. Cir. 1982); see also Larson, 565 F.3d at 861. A Glomar response takes its name

from the Hughes Glomar Explorer, an oceanic research vessel at issue in the case that first authorized

the government to refuse to confirm or deny the existence of records responsive to a FOIA request.

See generally Phillippi v. CIA, 546 F.2d 1009 (D.C. Cir. 1976).

                                           III. ANALYSIS

                Neither side disputes the customary principles that govern FOIA requests to the CIA.

In this matter, the CIA has invoked FOIA Exemptions 1 and 3 to justify its Glomar response. The

CIA “invoked the Glomar response in this case because confirming or denying the existence or

nonexistence of CIA records responsive to Plaintiffs’ FOIA request would reveal classified

information that is protected from disclosure by statute. . . . [S]uch a response would implicate

information concerning clandestine intelligence activities, intelligence sources and methods, and

U.S. foreign relations and foreign activities.” Cole Decl. ¶ 12; see also ¶ 15 (“[T]he CIA asserted

a Glomar response to Plaintiffs’ request because the existence or nonexistence of CIA records

responsive to this request is a currently and properly classified fact, the disclosure of which

reasonably could be expected to cause damage to the national security. What is classified is not just

individual records themselves on a document-by-document basis, but also the mere fact of whether


                                                   -6-
or not the CIA possesses responsive records that pertain to drone strikes.”).

                                          A. Exemption 3

               FOIA Exemption 3 authorizes the withholding of agency records on subject-matters

specifically exempted from disclosure by a non-FOIA statute, provided that such statute “(i) requires

that the matters be withheld from the public in such a manner as to leave no discretion on the issue;

or (ii) establishes particular criteria for withholding or refers to particular types of matters to be

withheld.” 5 U.S.C. § 552(b)(3). To properly invoke Exemption 3, the CIA “need only show that

the statute claimed is one of exemption as contemplated by Exemption 3 and that the withheld

material falls within the statute.” Larson, 565 F.3d at 865.

               The CIA first points to the Central Intelligence Agency Act of 1949, as amended, 50

U.S.C. § 403-4 et seq. (“CIA Act”), which exempts the CIA from “any . . . law which require[s] the

publication or disclosure of the organization, functions, names, official titles, salaries, or numbers

of personnel employed by the Agency.” 50 U.S.C. § 403g. Secondly, the CIA proffers the National

Security Act of 1947, as amended, 50 U.S.C. § 401 et seq. (the “NSA”), which mandates that the

“Director of National Intelligence shall protect intelligence sources and methods from unauthorized

disclosure.” 50 U.S.C. § 403-1(i)(1). It is well-established that both statutory provisions cited by

the CIA qualify as withholding statutes for purposes of Exemption 3. See, e.g., ACLU v. U.S. Dep’t

of Defense, 628 F.3d 612, 619 (D.C. Cir. 2011); Halperin v. CIA, 629 F.2d 144, 147 (D.C. Cir.

1980); Majed Subh v. CIA, 760 F. Supp. 2d 66, 70 (D.D.C. 2011).

               1. Whether Drone Strikes Relate to “Functions” of CIA Personnel Under the
               CIA Act?

               The CIA claims it properly relies upon § 403g of the CIA Act to protect information



                                                 -7-
relating to the “functions” of its personnel; that is, “information relating to its core functions – which

plainly include clandestine intelligence activities, intelligence sources and methods and foreign

liaison relationships.” Cole Decl. ¶ 41. Plaintiffs counter that the CIA presents an overbroad reading

of CIA “functions” under the statute. To be sure, the D.C. Circuit has recognized that § 403g is not

without limits: it does not sanction the CIA to “refuse to provide any information at all about

anything it does” under the guise that such information pertains to personnel “functions.” Phillippi,

546 F.2d at 1015 n.14. The provision is designed primarily to shield the CIA from having to divulge

“information about its internal structure.” Id. Accordingly, § 403g of the CIA Act offers a limited

sanctuary from the CIA’s FOIA obligations because “[o]nly the specific information on the CIA’s

personnel and internal structure that is listed in the statute will obtain protection from disclosure.”

Baker v. CIA, 580 F.2d 664, 670 (D.C. Cir. 1978).

                The CIA’s Information Review Officer responds that the CIA is “charged with

carrying out a number of important functions on behalf of the United States, which include, among

other activities, collecting and analyzing foreign intelligence and counterintelligence.” Cole Decl.

¶ 13. “A defining characteristic of the CIA’s intelligence activities is that they are typically carried

out through clandestine means, and therefore they must remain secret in order to be effective.” Id.

“In the context of FOIA, this means that the CIA must carefully evaluate whether its response to a

particular FOIA request could jeopardize the clandestine nature of its intelligence activities or

otherwise reveal previously undisclosed information about its sources, capabilities, authorities,

interests, strengths, weaknesses, resources, etc.” Id.

                “Hypothetically, if the CIA were to respond to this request by admitting that it

possessed responsive records, it would indicate that the CIA was involved in drone strikes or at least


                                                   -8-
had an intelligence interest in drone strikes – perhaps by providing supporting intelligence, as an

example.” Id. ¶ 19. “In either case, such a response would reveal a specific clandestine intelligence

activity or interest of the CIA, and it would provide confirmation that the CIA had the capability and

resources to be involved in these specific activities.” Id. On the other hand, by revealing it had no

responsive records, that fact “would indicate that the CIA had no involvement or interest in drone

strikes.” Id. ¶ 21. “Such a response would reveal sensitive information about the CIA’s capabilities,

interests, and resources that is protected from disclosure.” Id.

                The fact of the existence or nonexistence of responsive information falls within the

ambit of § 403g because whether the CIA cooperates with, is interested in, or actually directs drone

strikes pertains to (possible) functions of CIA personnel. See Riquelme v. CIA, 453 F. Supp. 2d 103,

111 (D.D.C. 2006) (accepting CIA’s argument that FOIA request seeking information relating to

CIA agents’ “activities, assistance, participation, involvement, and contacts” speaks to the

“functions” of CIA agents, protected from disclosure under § 403g). Plaintiffs’ FOIA request – sent

to multiple agencies – is clearly designed, at least in part, to determine which agencies, and its

personnel, are involved in drone strikes and in what capacities. See FOIA Request at 4 (“Reports

also suggest that in addition to Air Force and Special Forces personnel, non-military personnel

including CIA agents are making targeting decisions, piloting drones, and firing missiles . . . [i]t

appears, therefore, that lethal force is being exercised by individuals who are not in the military chain

of command.”); id. at 5 (“It is unclear who may be targeted by a drone strike, how targets are selected

. . . and who is making operational decisions about particular strikes.”); id. at 6 (seeking records

regarding “whether drones can be used by the CIA . . . in order to execute targeted killings”); id. at

7 (requesting records “pertaining to the assessment or evaluation of individual drone strikes after the


                                                  -9-
fact,” including how the performance of those operating and involved in drone strikes is assessed);

id. at 8 (seeking records “pertaining to the involvement of CIA personnel” in drone strikes and the

piloting and operation of drones).

               The CIA affidavit, which is entitled to “substantial weight,” see Frugone v. CIA, 169

F.3d 772, 775 (D.C. Cir. 1999), asserts that disclosing the existence or nonexistence of responsive

records could reveal the functions of CIA personnel, including their involvement or noninvolvement

in drone strikes and any related intelligence interest in drone strikes. See Cole Decl. ¶¶ 19–21, 41.

It could reveal functions of CIA personnel if, for instance, the CIA possessed records responsive to

the target selection categories of the request, but not the post-strike analysis and evaluation

categories, or if the CIA possessed records relevant to these categories but not to information on the

training, supervision, oversight or discipline of drone operators. And if the CIA possessed no

records responsive to these categories, it could reveal that CIA personnel were not performing any

of these potential functions related to drone strikes.

               The CIA declaration offers “reasonable specificity of detail rather than merely

conclusory statements” and has not been “called into question by contradictory evidence in the

record or by evidence of agency bad faith.” Halperin, 629 F.2d at 148. “If the agency’s statements

meet this standard, the court is not to conduct a detailed inquiry to decide whether it agrees with the

agency’s opinions; to do so would violate the principle of affording substantial weight to the expert

opinion of the agency.” Id. In the end, the CIA is justifiably concerned that revealing the existence

or nonexistence of records sought on the various topics sought by Plaintiffs could alone reveal

information on the CIA’s internal structure and its capabilities and potential interests and

involvement in/operation of the drone program. Although the matter is not entirely free from doubt,


                                                 -10-
the Court is satisfied that the CIA has properly invoked § 403g of the CIA Act to withhold this fact

under Exemption 3.

                2. Whether Drone Strikes Relate to “Intelligence Sources or Methods” Under
                NSA?

                Whatever the ambit of § 403g of the CIA Act, the CIA correctly contends that its

Glomar response is justified because the information sought by Plaintiffs relates to “intelligence

sources and methods,” protected from disclosure under the NSA. 50 U.S.C. § 403-1(i)(1).2 Again,

Plaintiffs challenge the information withheld as not properly falling within the coverage offered by

the cited statute, here § 403-1(i)(1). Plaintiffs believe that CIA’s Glomar response must be rejected

because a program that targets certain persons for death or incapacitation cannot be deemed a means

of collecting intelligence, so that neither a source nor a method of intelligence gathering is implicated

by the fact of whether CIA has responsive records. Instead, Plaintiffs argue that they simply seek

basic information about the “scope, limits, oversight, and legal basis of this killing program.” Pls.’

Opp’n at 18. Plaintiffs attempt to cabin the realm of protectable “intelligence sources and methods”

to a concept of “foreign intelligence” analogous to “securing all possible data pertaining to foreign

governments or the national defense and security of the United States.” CIA v. Sims, 471 U.S. 159,

170 (1985) (internal quotation marks omitted).

                Sims explained that through the statutory predecessor to § 403-1(i)(1) of the NSA,

Congress vested the Director of Central Intelligence3 with “very broad authority to protect all sources


        2
           Although § 403-1(i)(1) of the NSA provides that the “Director of National Intelligence
shall protect intelligence sources and methods from unauthorized disclosure,” the CIA may rely upon
this statutory provision to withhold records under FOIA. See, e.g., Larson, 565 F.3d at 865.
        3
        Per § 403-1(i)(1), the “Director of National Intelligence shall protect intelligence sources
and methods from unauthorized disclosure.” The statutory precursors to § 403-1(i)(1), i.e., 50

                                                  -11-
of intelligence information from disclosure” and “broad power to protect the secrecy and integrity

of the intelligence process.” 471 U.S. at 168–70. In focusing more on the definition of intelligence

“sources” than “methods,” the Supreme Court rejected the D.C. Circuit’s definition of “intelligence

sources” which was limited to sources requiring confidentiality as a condition of providing

information. Id. at 168. The Supreme Court explained:

                 The plain meaning of the statutory language, as well as the legislative
                 history of the National Security Act, however, indicates that Congress
                 vested in the Director of Central Intelligence very broad authority to
                 protect all sources of intelligence information from disclosure. The
                 Court of Appeals’ narrowing of this authority not only contravenes
                 the express intention of Congress, but also overlooks the practical
                 necessities of modern intelligence gathering – the very reason
                 Congress entrusted this Agency with sweeping power to protect its
                 “intelligence sources and methods.”

                 . . . . Section 102(d)(3) [of the NSA] specifically authorizes the
                 Director of Central Intelligence to protect “intelligence sources and
                 methods” from disclosure. Plainly the broad sweep of this statutory
                 language comports with the nature of the Agency’s unique
                 responsibilities. To keep informed of other nations’ activities bearing
                 on our national security the Agency must rely on a host of sources.
                 At the same time, the Director must have the authority to shield those
                 Agency activities and sources from any disclosures that would
                 unnecessarily compromise the Agency’s efforts.

Id. at 169–70.

                 Accordingly, the Supreme Court held the “‘plain meaning’ of § 102(d)(3) [codified

at § 403-1(i)(1)] may not be squared with any limiting definition that goes beyond the requirement


U.S.C. § 403-3(c)(7) and 50 U.S.C. § 403(d)(3), had previously entrusted the identical responsibility
to the Director of Central Intelligence. Pursuant to the Intelligence Reform and Terrorism Prevention
Act of 2004, Pub. L. No. 108-458, the newly-created Director of National Intelligence assumed the
duties previously delegated to the Director of Central Intelligence, a position which then ceased to
exist. See, e.g., Wolf v. CIA, 473 F.3d 370, 377 n.6 (D.C. Cir. 2007); Majed Subh, 760 F. Supp. 2d
at 70 n.4. The CIA is now headed by the Director of the Central Intelligence Agency, who reports
to the Director of National Intelligence.

                                                  -12-
that the information fall within the Agency’s mandate to conduct foreign intelligence.” Sims, 471

U.S. at 169. “Congress simply and pointedly protected all sources of intelligence that provide, or

are engaged to provide, information the Agency needs to perform its statutory duties with respect

to foreign intelligence.” Id. at 169–70. Against a congressional backdrop “highlighting the

requirements of effective intelligence operations,” id. at 172, the Court noted that Congress

authorized the CIA to protect intelligence sources and methods to ensure “the most effective

accomplishment of the intelligence mission related to the national security.” Id. (internal quotation

omitted).

                At first blush, there is force to Plaintiffs’ argument that a “targeted-killing program

is not an intelligence program” in the most strict and traditional sense, the argument bolstered by the

principle that FOIA exemptions are to be narrowly construed. See Public Citizen, Inc. v. Rubber

Mfrs. Ass’n, 533 F.3d 810, 813 (D.C. Cir. 2008). Nonetheless, Plaintiffs seek too narrow a reading

of the authority conferred by the NSA to protect “intelligence sources and methods.” The “Supreme

Court has recognized the broad sweep of ‘intelligence sources’ warranting protection in the interest

of national security.” Wolf v. CIA, 473 F.3d 370, 375 (D.C. Cir. 2007); see also Fitzgibbon v. CIA,

911 F.2d 755, 760–63 (D.C. Cir. 1990). Moreover, the Sims Court warned that limiting definitions

of the NSA’s reach had “ignored[d] the realities of intelligence work, which often involves

seemingly innocuous sources as well as unsuspecting individuals who provide valuable intelligence

information.” Fitzgibbon, 911 F.2d at 760 (quoting Sims, 471 U.S. at 176). “Relying on this broad

statutory authority, and mindful of ‘the practical necessities of modern intelligence gathering,’ [Sims,

471 U.S. at 169], the Supreme Court held that the proper reading of the statute is that ‘an intelligence

source provides, or is engaged to provide, information the Agency needs to fulfill its statutory


                                                 -13-
obligations.’” Fitzgibbon, 911 F.2d at 761 (quoting Sims, 471 U.S. at 177).

                The Court has no reason to second-guess the CIA as to which programs that may or

may not be of interest implicate the gathering of intelligence, see Wolf, 473 F.3d at 377 (“The

Supreme Court gives even greater deference to CIA assertions of harm to intelligence sources and

methods under the National Security Act.”). The CIA need only “demonstrate[] that the information

withheld logically falls within the claimed exemption.” ACLU, 628 F.3d at 619; see also Fitzgibbon,

911 F.2d at 762 (explaining that in determining whether the material withheld “relates to intelligence

sources and methods . . . we accord substantial weight and due consideration to the CIA’s

affidavits”).

                Ms. Cole declares that, “[i]ntelligence sources and methods are the basic practices

and procedures used by the CIA to accomplish its mission. They can include human assets, foreign

liaison relationships, sophisticated technological devices, collection activities, cover mechanisms,

and other sensitive intelligence tools.” Cole Decl. ¶ 33. Knowing whether the CIA lacks or

maintains records responsive to Plaintiffs’ FOIA request “would reveal a specific clandestine

intelligence activity or interest of the CIA, and it would provide confirmation that the CIA had the

capability and resources to be involved in these specific activities.” Id. ¶ 19. Responding to

Plaintiffs’ request, the CIA argues, would reveal whether the CIA maintains an intelligence interest

in, cooperates with, or directly operates a program of drone strikes. See id. ¶¶ 32–35, 40.

                The CIA further explains that it “must do more than prevent explicit references to an

intelligence source or method; it must also prevent indirect references to such a source or method.”

Id. ¶ 35. By reviewing officially disclosed information about CIA capabilities, hostile groups “have

the capacity and ability to gather information from myriad sources, analyze it, and deduce means and


                                                -14-
methods from disparate details to defeat the CIA’s collection efforts.” Id. “Thus, even seemingly

innocuous, indirect references to an intelligence source or method could have significant adverse

effects when juxtaposed with other publicly-available data.” Id.

               “Because ‘the purpose of national security exemptions to the FOIA is to protect

intelligence sources before they are compromised and harmed, not after,’ Halperin, 629 F.2d at 149,

‘the Director of Central Intelligence may protect all intelligence sources, regardless of their

provenance.’” Wolf, 473 F.3d at 377 (quoting Fitzgibbon v. CIA, 911 F.2d 755, 762 (D.C. Cir.

1990)). Taking into account the deference owed the CIA’s declaration in the FOIA context, the

Court finds the CIA’s justification for its concerns about unauthorized disclosure of intelligence

sources or methods to be both “logical” and “plausible.” ACLU, 628 F.3d at 619 (quoting Larson,

565 F.3d at 862).

               Lastly, Plaintiffs’ argument that a program of drone strikes cannot form the basis of,

or involve, intelligence sources or methods also ignores the scope of the CIA’s specific authority to

engage in activities beyond “traditional” intelligence gathering (however defined), such as

intelligence activities and operations, covert operations, and foreign relations activities. Executive

Order 12333, as amended, includes within the CIA’s mandate the requirement that it, inter alia,

“[c]ollect . . ., analyze, produce, and disseminate foreign intelligence and counterintelligence;”

“[c]onduct counterintelligence activities;” “[c]onduct covert action activities approved by the

President;” “[c]onduct foreign intelligence liaison relationships;” and “[p]erform such other

functions and duties related to intelligence as the Director [of the Central Intelligence Agency] may

direct.” See United States Intelligence Activities, Executive Order No. 12333, 46 Fed. Reg. 59941

(Dec. 4, 1981), as amended by Further Amendments to Executive Order 12333, Executive Order No.


                                                -15-
13470, 73 Fed. Reg. 45325, § 1.7(a) (July 30, 2008); see also 50 U.S.C. § 403-4a(d) (authorizing the

Director of the Central Intelligence Agency to, inter alia, “collect intelligence through human

sources and by other appropriate means” and “perform such other functions and duties related to

intelligence affecting the national security as the President or the Director of National Intelligence

may direct”); id. § 403-4a(f) (directing the Director of the CIA to “coordinate the relationships

between elements of the intelligence community and the intelligence or security services of foreign

governments or international organizations on all matters involving intelligence related to the

national security or involving intelligence acquired through clandestine means”).

               The Supreme Court noted that the authority granted under the NSA “may not be

squared with any limiting definition that goes beyond the requirement that the information fall within

the Agency’s mandate to conduct foreign intelligence.” ACLU, 628 F.3d at 622 (quoting Sims, 471

U.S. at 169); see also Sims, 471 U.S. at 169–70 (“Congress simply and pointedly protected all

sources of intelligence that provide, or are engaged to provide, information the Agency needs to

perform its statutory duties with respect to foreign intelligence.”). It would surprise no one that the

CIA may be authorized to engage in more than gathering facts around the world; the NSA’s grant

of protection to “intelligence sources and methods” cannot be so limited. See, e.g, Riquelme, 453

F. Supp. 2d at 108–11 (finding agency’s Glomar response proper under Exemption 1 and 3 relating

to “clandestine activities” including whether CIA engaged in activities related to the ascension of

a general to power in a particular nation or participated in training of officers in the School of the

Americas).

               Confirming the existence or nonexistence of pertinent agency records on drone strikes

could reasonably be expected to lead to the unauthorized disclosure of intelligence sources and/or


                                                 -16-
methods. See Halperin, 629 F.2d at 147.4 The CIA has properly classified this fact under

§ 403-1(i)(1) of the NSA, as protected by FOIA Exemption 3.

                 B. Has the Agency Acknowledged the Existence of Records?

               Plaintiffs next contend that former CIA Director Leon J. Panetta has officially

admitted that some or all of the requested records exist so that they are no longer FOIA exempt.

When “information has been ‘officially acknowledged,’ its disclosure may be compelled even over

an agency’s otherwise valid exemption claim.” Fitzgibbon, 911 F.2d at 765. To be officially

acknowledged: “(1) the information requested must be as specific as the information previously

released; (2) the information requested must match the information previously disclosed; and (3) the

information requested must already have been made public through an official and documented

disclosure.” ACLU, 628 F.3d at 620–21. Moreover, as the D.C. Circuit “further explained in Wolf,

‘[p]rior disclosure of similar information does not suffice; instead, the specific information sought

by the plaintiff must already be in the public domain by official disclosure. This insistence on

exactitude recognizes the Government’s vital interest in information relating to national security and

foreign affairs.’” Id. at 621 (quoting Wolf, 473 F.3d at 378). Ultimately, the “fact that information

exists in some form in the public domain does not necessarily mean that official disclosure will not


       4
          Plaintiffs further argue that the fact that some documents may need to be redacted does not
justify a blanket Glomar response, Pls.’ Opp’n at 18–19, which may be correct in most cases. The
CIA responds that if it had to admit the existence of responsive records, and thereby be obligated to
provide a Vaughn index – indicating the number and nature of withheld records – such disclosure
alone would reveal the depth and breadth of the CIA’s possible involvement in the drone program.
Cole Decl. ¶ 20. “If, for instance, the CIA possessed 10,000 responsive records, that might indicate
a significant CIA involvement or interest in drone strikes whereas 10 responsive records might
indicate minimal involvement or interest.” Id. “Similarly, disclosing the dates of the responsive
records would provide a timeline of the CIA’s activities that could provide a roadmap to when and
where the CIA is operating or not operating.” Id.


                                                -17-
cause harm cognizable under a FOIA exemption.” Wolf, 473 F.3d at 378. Plaintiffs bear the burden

of demonstrating that the information they seek has been officially acknowledged. See id.

               This question is somewhat muddled by the CIA’s stated reason for its Glomar

response, which is essentially that to respond to the FOIA request would reveal whether or not the

CIA was involved or interested in drone strike operations, in any capacity. See Cole Decl. ¶¶ 19, 22.

Plaintiffs seize on this rationale and contend that it is no longer operative because of the following

statements by then-Director Panetta which arguably acknowledged CIA involvement in drone strikes.

               For instance, on May 18, 2009, Director Panetta spoke before the Pacific Council on

International Policy, and during a question and answer session, the following exchange with Director

Panetta occurred:

               Q. [Audience Member] You mentioned that you believe the strategy
               in Pakistan is working – the President’s strategy in Pakistan in the
               tribal regions, which is the drone – the remote drone strikes. You’ve
               seen the figures recently from David Kilcullen and others that the
               strikes have killed 14 midlevel operatives and 700 civilians in
               collateral damage. And his assessment as a counterinsurgency expert
               is it’s creating more anti-Americanism than it is disrupting al-Qaeda
               networks. . . . .

               A. [Panetta] . . . On the first issue, obviously because these are covert
               and secret operations I can’t go into particulars. I think it does suffice
               to say that these operations have been very effective because they
               have been very precise in terms of the targeting and it involved a
               minimum of collateral damage. I know that some of the – sometimes
               the criticisms kind of sweep into other areas from either plane attacks
               or attacks from F-16s and others that go into these areas, which do
               involve a tremendous amount of collateral damage. And sometimes
               I’ve found in discussing this that all of this is kind of mixed together.
               But I can assure you that in terms of that particular area, it is very
               precise and it is very limited in terms of collateral damage and, very
               frankly, it’s the only game in town in terms of confronting and trying
               to disrupt the al-Qaeda leadership. . . . .



                                                 -18-
Pls.’ Opp’n, Ex. B (Leon Panetta Remarks at the Pacific Council on International Policy (May 18,

2009)) at 9–10.

                Contrary to Plaintiffs’ argument, these comments by Director Panetta did not

officially disclose the CIA’s involvement in the drone strike program.              Responding to the

questioner’s perception of the drone strikes as the “President’s strategy in Pakistan,” Director Panetta

spoke generally of his knowledge of “covert and secret operations” in Pakistan and his assessment

that those operations had been precise with minimal collateral damage. Even if Director Panetta

were speaking squarely on the issue of drone strikes, he never acknowledged the CIA’s involvement

in such program. That Director Panetta acknowledged that such a program exists and he had some

knowledge of it, or that he was able to assess its success, is simply not tantamount to a specific

acknowledgment of the CIA’s involvement in such program, nor does it waive the CIA’s ability to

properly invoke Glomar. See, e.g., Wilner v. NSA, 592 F.3d 60, 70 (2d Cir. 2009) (“[A]n agency may

invoke the Glomar doctrine in response to a FOIA request regarding a publicly revealed matter.”)5;


        5
          In Wilner, the Second Circuit reviewed a FOIA request for records obtained under the
Terrorist Surveillance Program (“TSP”), a clandestine program initiated after September 11, 2001,
in which the National Security Agency intercepted international communications of people with
known links to terrorist organizations without warrants or oversight by the Foreign Intelligence
Surveillance Court. 592 F.3d at 65–66. Plaintiffs’ FOIA requests sought information from the
Government on whether it had intercepted any of their communications, to which the Government
provided a Glomar response. Id. at 64. Plaintiffs argued the Glomar response was improper because
the Government had officially disclosed the existence of the TSP. The Circuit noted that the
existence of the TSP had been officially acknowledged by President George W. Bush and former
CIA Director Michael Hayden, but that the “specific methods used, targets of surveillance, and
information obtained through the program have not been disclosed.” Id. at 69–70.

       The Second Circuit explained, “Here, although the public is aware that the TSP exists, the
government has found it necessary to keep undisclosed the details of the program’s operations and
scope–the subject of plaintiffs’ FOIA request in this case. The fact that the public is aware of the
program’s existence does not mean that the public is entitled to have information regarding the
operation of the program, its targets, the information it has yielded, or other highly sensitive national

                                                  -19-
Students Against Genocide v. Dep’t of State, 50 F. Supp. 2d 20, 25 (D.D.C. 1995) (“[T]here is

certainly no ‘cat out of the bag’ philosophy underlying FOIA so that any public discussion of

protected information dissipates the protection which would otherwise shield the information

sought.”); Phillippi v. CIA, 655 F.2d 1325, 1331 (D.C. Cir. 1981) (“There may be much left to hide,

and if there is not, that itself may be worth hiding.”).

               Plaintiffs also quote selected statements from an interview Director Panetta gave to

the Washington Post, which was printed on March 17, 2010. The Court quotes a few paragraphs:

               Relentless attacks against al-Qaida in the Pakistan tribal region
               appear to have driven Osama bin Laden and other top leaders deeper
               into hiding, leaving the organization rudderless and less capable of
               planning sophisticated operations, CIA Director Leon Panetta said
               Wednesday.

               ....

               Panetta credited an increasingly aggressive campaign against al-Qaida
               and its Taliban allies, including more frequent strikes and better
               coordination with Pakistan, in a near-acknowledgment of the CIA’s
               war against extremists in Pakistan. He called it “the most aggressive
               operation that CIA has been involved in in our history.”

               “Those operations are seriously disrupting al-Qaida,” Panetta said.
               “It’s pretty clear from all the intelligence we are getting that they are
               having a very difficult time putting together any kind of command
               and control, that they are scrambling. And that we really do have
               them on the run.”


security information that the government has continued to classify. Indeed, the fact that the TSP’s
existence has been made public reinforces the government’s continuing stance that it is necessary
to keep confidential the details of the program’s operations and scope.” Id. at 70. The Circuit
upheld the Glomar response and held that “an agency may issue a Glomar response to FOIA requests
seeking information obtained under a ‘publicly acknowledged’ intelligence program such as the
Terrorist Surveillance Program at least when the existence of such information has not already been
publicly disclosed.” Id. at 77. Similarly, even if Director Panetta had confirmed that the drone
program exists, the statements offered by Plaintiffs did not specifically acknowledge that the CIA
is involved directly or indicate whether the CIA has responsive records.

                                                 -20-
                The comments came as a senior U.S. intelligence official revealed
                new details of a March 8 killing of a top al-Qaida commander in the
                militant stronghold of Miram Shah in North Waziristan, in Pakistan’s
                autonomous tribal region. The al-Qaida official died in what local
                news reports described as a missile strike by an unmanned aerial
                vehicle.     The CIA formally declines to acknowledge U.S.
                participation in such attacks inside Pakistan territory.

Pls.’ Opp’n, Ex C (Mar. 17, 2010 Article “Al-Qaida Crippled as Leaders Stay in Hiding, CIA Chief

Says) at 1.

                The Post story focused on relentless attacks targeting al-Qaida in Pakistan, and

appeared to speak to the joint efforts of the military and non-military agencies of the U.S.

Government (and perhaps even its allies) in the efforts against terrorism there. Director Panetta

merely admitted that the CIA’s operations in Pakistan, left undefined, were the most aggressive ever

undertaken by the CIA. While the story cited “more frequent strikes” as one example of the

aggressive campaign waged in Pakistan, the reference is just as easily read to describe part of a larger

campaign in Pakistan, in which the CIA played an undefined role. Furthermore, the article specified

that the CIA formally declined to acknowledge U.S. participation in the use of unmanned aerial

vehicles in Pakistan; it would be contradictory under the circumstances to read Director Panetta’s

reference to the CIA operations as a specific reference to drone strikes.

                Plaintiffs argue that Director Panetta had gone “so far as to acknowledge the targets

of particular strikes.” Pls.’ Opp’n at 12. In a Wall Street Journal article on the March 8, 2010 drone

strike killing of Hussein al-Yemeni, Director Panetta commented, “We now believe that al-Yemeni,

who was one of the top 20 [al Qaeda leaders], was one of those who was hit.” Director Panetta was

also quoted as saying, “He is somebody who we believe was one of those who was involved in

providing explosives for the Khost attack.” Id., Ex D (Mar. 18, 2010 Article “Drone Kills Suspect


                                                 -21-
in CIA Suicide Bombing”) at 1. The article continued:

                  Killing Mr. al-Yemeni was very important to the CIA because of his
                  status in al Qaeda and his involvement in the Khost attack, Mr.
                  Panetta said. Mr Panetta didn’t speak directly to the circumstances
                  of the death; the CIA doesn’t discuss covert action.

                  “Anytime we get a high value target that is in the top leadership of al
                  Qaeda, it seriously disrupts their operations,” Mr. Panetta said. “No.
                  1 that we are not going to hesitate to go after them wherever they try
                  to hide, and No. 2 that we are continuing to target their leadership.”

Id. at 2.

                  Similarly, in speaking with ABC News, Mr. Panetta echoed the comment, stating in

response to a question about the possible whereabouts of Osama bin Laden:

                  But having said that, the more we continue to disrupt Al Qaida’s
                  operations, and we are engaged in the most aggressive operations in
                  the history of the CIA in that part of the world, and the result is that
                  we are disrupting their leadership. We’ve taken down more than half
                  of their Taliban leadership, of their Al Qaida leadership. We just
                  took down number three in their leadership a few weeks ago.

Id., Ex. E (June 27, 2010 Transcript of This Week “Jake Tapper Interviews CIA Director Leon

Panetta”) at 4.

                  Plaintiffs argue that these comments, together with other news stories, bar the CIA

from relying on a generalized Glomar response here; that the “fact underlying the CIA’s Glomar

response is identical to the fact officially acknowledged: that the CIA is involved in drone strikes.”

Pls.’ Opp’n at 15. Interesting as it is, Plaintiffs’ argument misperceives the applicable legal standard.

Whereas Director Panetta spoke generally, Plaintiffs fail to cite any official disclosure containing

the exact information sought by Plaintiffs. Director Panetta’s comments lacked a specific reference

to any particular CIA action except that the CIA was involved in undefined, aggressive operations



                                                   -22-
in Pakistan. In all the statements cited by Plaintiffs, Director Panetta’s references to “we” or “our”

could have just as easily referred to the joint efforts of all U.S. military and civilian resources

dedicated in Afghanistan and Pakistan. The gist of the stories was that the U.S. had al-Qaida on the

run and was disrupting its networks. Further, two of the statements cited by Plaintiffs stated

specifically that the CIA did not officially speak to covert actions.

                Ultimately, Plaintiffs attempt to impose an exactitude lacking in Director Panetta’s

generalized statements. “We have noted, however, that ‘while the logic of FOIA postulates that an

exemption can serve no purpose once information … becomes public, we must be confident that the

information sought is truly public and that the requester receive no more than what is publicly

available before we find a waiver.’” Students Against Genocide v. Dep’t of State, 257 F.3d 828, 836

(D.C. Cir. 2001) (quoting Cottone v. Reno, 193 F.3d 550, 555 (D.C. Cir. 1999)).

                Here, Plaintiffs seek exactly what is not publicly available – an official CIA

acknowledgment of the fact that it is or is not involved in the drone strike program. See Public

Citizen v. Dep’t of State, 11 F.3d 198, 201 (D.C. Cir. 1993) (“FOIA plaintiffs cannot simply show

that similar information has been released, but must establish that a specific fact already has been

placed in the public domain.”). Even were the public to believe this to be a foregone conclusion, the

statements cited by Plaintiffs demonstrate that the CIA has carefully and specifically refused to

acknowledge any role or interest in such program. To the contrary of demonstrating public

disclosure, the tenor, deliberate ambiguity, and explicit disclaimers of involvement in targeted

attacks in the statements cited by Plaintiffs further illustrate this point. See Wolf, 473 F.3d at 378

(“The insistence on exactitude recognizes ‘the Government’s vital interest in information relating

to national security and foreign affairs.’”) (quoting Public Citizen v. Dep’t of State, 11 F.3d 198, 203


                                                 -23-
(D.C. Cir. 1993)).

               Even less can it be said that Director Panetta officially confirmed the existence of CIA

records on drone strikes – which the CIA argues is the relevant inquiry here. See Def.’s Opp’n at

14. “In the Glomar context, then, if the prior disclosure establishes the existence (or not) of records

responsive to the FOIA request, the prior disclosure necessarily matches both the information at

issue–the existence of records–and the specific request for that information.” Wolf, 473 F.3d at 379;

see also Wilner, 592 F.3d at 70 (“An agency only loses its ability to provide a Glomar response when

the existence or nonexistence of the particular records covered by the Glomar response has been

officially and publicly disclosed.”). Certainly none of the comments by former Director Panetta on

which Plaintiffs rely constituted an explicit admission “that a specific record exists.” Wilner, 592

F.3d at 70.

               Plaintiffs submitted ten detailed requests for records, covering the gamut from the

“legal basis” for drone strikes; the selection of human targets; civilian casualties; post-strike

assessments; limits to the use of drones; the agency of government or branch of the military

involved; the supervision, oversight, discipline, or training of drone operators and those involved in

targeting decisions, and more. There is nothing in the various statements submitted by Plaintiffs

which speaks to any records on these points; only by inference from former Director Panetta’s

statements might one conclude that the CIA might have some kind(s) of documentation somewhere.

Thus, even if former Director Panetta could be understood colloquially to have suggested some sort

of CIA involvement in drone strikes, he neither referenced specific records nor referenced records

that go to the exact requests posed by Plaintiffs.

               Lastly, despite speculation or overt factual assertions of the CIA’s involvement in


                                                 -24-
drone strikes rampant in the various articles cited in Plaintiffs’ briefs, the statements of journalists,

“experts,” or even unofficial or unidentified sources (even were they CIA personnel) are not

“official” disclosures by the CIA. See Frugone v. CIA, 169 F.3d 772, 774 (D.C. Cir. 1999); ACLU,

628 F.3d at 621 (explaining that a leaked report, not released pursuant to a government

declassification process, could not be considered officially acknowledged). Ultimately, “[i]t is one

thing for a reporter or author to speculate or guess that a thing may be so or even, quoting

undisclosed sources, to say that it is so; it is quite another thing for one in a position to know of it

officially to say that it is so.” ACLU, 628 F.3d at 621–22 (quoting Alfred A. Knopf, Inc. v. Colby,

509 F.2d 1362, 1370 (4th Cir. 1975)).

                Plaintiffs fail to demonstrate that the CIA has officially acknowledged either the

CIA’s involvement in a drone strike program or the existence or nonexistence of pertinent agency

records. Plaintiffs’ arguments to the contrary, the CIA has not waived its ability to issue a broad

Glomar response.

                                       C. FOIA Exemption 1

                FOIA Exemption 1 also authorizes the CIA’s Glomar response. Exemption 3 and 1

are independent exemptions; the “[p]roper invocation of, and affidavit support for, either Exemption,

standing alone, may justify the CIA’s Glomar response.” Wolf, 473 F.3d at 375; see also Gardels,

689 F.2d at 1106. Although the Court need not consider the CIA’s invocation of Exemption 1 to

affirm its Glomar response, already found proper under Exemption 3, see Larson, 565 F.3d at

862–63, the Court nonetheless considers the CIA’s reliance on Exemption 1 and finds it proper.

                Exemption 1 of FOIA protects matters that are “(A) specifically authorized under

criteria established by an Executive order to be kept secret in the interest of national defense or


                                                  -25-
foreign policy and (B) are in fact properly classified pursuant to such Executive order.” 5 U.S.C.

§ 552(b)(1); see also Larson, 565 F.3d at 861. Executive Order 13526 governs the classification of

national security information. See Classified National Security Information, Executive Order No.

13526, 75 Fed. Reg. 707 (Dec. 29, 2009) (“E.O. 13526”). Information can be properly classified

under Executive Order 13526 if four requirements are met: (1) an original classification authority

classifies the information; (2) the United States Government owns, produces, or controls the

information; (3) the information falls within one or more of eight protected categories listed in

section 1.4 of the Executive Order; and (4) the original classification authority determines that the

unauthorized disclosure of the information reasonably could be expected to result in a specified level

of damage to the national security, and the original classification authority is able to identify or

describe the damage. Id. § 1.1(a). Executive Order 13526 expressly authorizes an agency to “refuse

to confirm or deny the existence or nonexistence of requested records whenever the fact of their

existence or nonexistence is itself classified under this order or its predecessors.” Id. § 3.6(a).

               Mary Ellen Cole, the Information Review Officer for the CIA’s National Clandestine

Service, holds original classification authority and has determined that “the existence or

nonexistence of [responsive] records is a currently and properly classified fact” under the control of

the U.S. Government. Cole Decl. ¶¶ 3, 5, 30. Ms. Cole explains that this fact is protected from

disclosure by § 1.4(c) and (d) of the Executive Order, which permits the classification of information

concerning “intelligence activities (including covert action), intelligence sources or methods, or

cryptology,” and “foreign relations or foreign activities of the United States, including confidential

sources,” respectively. Cole Decl. ¶ 30 (quoting E.O. 13526 § 1.4(c), (d)). Ms. Cole explains with

sufficient detail that the unauthorized disclosure of the existence or nonexistence of records


                                                 -26-
reasonably could be expected to result in specific and identifiable damage to the national security.

                Through Ms. Cole’s Affidavit, the CIA has sufficiently demonstrated that disclosure

of records sought by Plaintiffs would cause damage to national security by providing insight into the

CIA’s intelligence activities, sources and methods, which are properly classifiable under § 1.4(c) of

Executive Order 13526. The Court has already determined that the records sought pertain to

“intelligence sources and methods” under the NSA; such analysis applies here as well. See infra Part

III(A)(2); Military Audit Project, 656 F.2d at 736 n.39. Information on drone strikes is even easier

to fit within the purview of intelligence activities. As the CIA states cogently, “Clandestine

intelligence techniques, capabilities, or devices are valuable only so long as they remain unknown

and unsuspected. Once an intelligence source or method (or the fact of its use in a certain situation)

is discovered, its continued successful use by the CIA is seriously jeopardized.” Cole Decl. ¶ 34.

The fact of whether or not the CIA has responsive records would reveal whether the CIA has an

interest in, or can employ, drone technology. Id. ¶ 17. “That fact could be extremely valuable to the

targets of CIA intelligence efforts, who could carry out their activities with the knowledge that the

CIA would be unable to monitor their activities using that particular technology.” Id.

        Independently, the CIA also demonstrates that the fact of whether or not the CIA maintains

responsive records also implicates “foreign relations or foreign activities of the United States,

including confidential sources.” E.O. 13526 § 1.4(d). Because the CIA’s operations are conducted

almost exclusively outside the United States, they inherently involve foreign activities. See Cole

Decl. ¶ 36. “Although it is generally known that the CIA conducts clandestine intelligence

operations, identifying an interest in a particular matter or publicly disclosing a particular intelligence

activity could cause the affected or interested foreign government to respond in ways that would


                                                   -27-
damage U.S. national interests.” Id. ¶ 37. The CIA argues that to acknowledge officially whether

it has responsive records could be construed by foreign governments as an affirmation that the CIA

has operated undetected in their borders, or has taken intelligence operations against its citizens or

residents, which could adversely affect U.S. relations with such nations. See id.; cf. Afshar v. Dep’t

of State, 702 F.2d 1125, 1130–31 (D.C. Cir. 1983) (“Also, even if a fact – such as the existence of

such a liaison – is the subject of widespread media and public speculation, its official

acknowledgment by an authoritative source might well be new information that could cause damage

to the national security. Unofficial leaks and public surmise can often be ignored by foreign

governments that might perceive themselves to be harmed by disclosure of their cooperation with

the CIA, but official acknowledgment may force a government to retaliate.”).

               The information sought by Plaintiffs directly “implicat[es] national security, a

uniquely executive purview.” Ctr. for Nat’l Sec. Studies v. DOJ, 331 F.3d 918, 926–27 (D.C. Cir.

2003); see also Larson, 565 F.3d at 865 (“Today we reaffirm our deferential posture in FOIA cases

regarding the ‘uniquely executive purview’ of national security.”). Since the United States is at war

in Afghanistan against a guerrilla enemy disassociated from any nation or state, it surprises no one

that U.S. information concerning its enemies comes predominately from the intelligence community

and is classified and closely guarded to protect sources, covert actions and operations, U.S. agents,

related intelligence activities and methods, and any workings with foreign governments and foreign

agencies. While Plaintiffs may hold a general knowledge of the existence and use of drones, that

knowledge does not mean that the underlying intelligence efforts that reveal and guide weapons to

targets are somehow unprotected under FOIA and open to any requester.

               In reviewing the CIA’s basis for anticipating harm from a non-Glomar response, the


                                                -28-
“test is not whether the court personally agrees in full with the CIA’s evaluation of the danger –

rather, the issue is whether on the whole record the Agency’s judgment objectively survives the test

of reasonableness, good faith, specificity, and plausibility in this field of foreign intelligence in

which the CIA is expert and given by Congress a special role.” Gardels, 689 F.2d at 1105. The fact

that the public may already speak freely of the existence of drones, or speculate openly that such a

program may be directed in part or in whole by the CIA, does not emasculate the CIA’s warnings

of harm were it forced to acknowledge officially the existence or nonexistence of requested records.

Plaintiffs counter that because information on the program is “already in the public domain in whole

or in part,” i.e., “it is no secret that the CIA uses drones to target and kill individuals,” that “no

additional harm could reasonably be expected to flow from the CIA’s confirmation that it possesses

records responsive to Plaintiffs’ FOIA request.” See Pls.’ Opp’n at 20, 22–23. However, the D.C.

Circuit has foreclosed this argument: “that the information withheld by the CIA is ‘so widely

disseminated’ that it could not cause harm to national security is foreclosed by our

requirement . . . that information be ‘officially acknowledged.’” ACLU, 628 F.3d at 625. “The

‘officially acknowledged’ test recognizes that even if information exists in some form in the public

domain that does not mean that official disclosure will not cause harm cognizable under a FOIA

exemption.” Id.6 As explained above, the CIA has never officially acknowledged its involvement

in the drone program publicly.


       6
          Plaintiffs’ additional authority, consisting of statements by John A. Rizzo, acting general
counsel at the CIA until his retirement in 2009, does not do more: unauthorized disclosure of
classified facts does not officially disclose those facts. See Afshar, 702 F.2d at 1133–34 (noting that
books by former CIA agents, even where the books had been pre-screened and approved by the CIA,
did not constitute official and documented disclosures for purposes of waiving an exemption);
Wilson v. CIA, 586 F.3d 171, 189 (2d Cir. 2009) (“A former employee’s public disclosure of
classified information cannot be deemed an ‘official’ act of the [Central Intelligence] Agency.”).

                                                 -29-
               More to the point, leaving hostile groups guessing as to the CIA’s possible interest

or involvement in, or control over, drone strikes could itself be of eminent benefit. See Military

Audit Project, 656 F.2d at 743-45 (noting that, despite widespread speculation, the lack of an

authoritative acknowledgment of a covert project’s actual purpose could itself prove beneficial by

leaving foreign agencies with “lingering doubts whether some other purpose motivated the project”);

Frugone, 169 F.3d at 775 (acknowledging CIA’s asserted benefit of Glomar response that by

denying it had records on a subject it “would lessen the burden facing a foreign intelligence agency

attempting to track the CIA’s covert activities abroad”). The CIA has met its burden of showing that

the release of any acknowledgment of responsive records could damage national security; FOIA

“bars the courts from prying loose from the government even the smallest bit of information that is

properly classified or would disclose intelligence sources or methods.” Afshar, 702 F.2d at 1130.7

               Courts “have consistently deferred to executive affidavits predicting harm to the

national security, and have found it unwise to undertake searching judicial review.” Ctr. for Nat’l

Sec. Studies, 331 F.3d at 927. The Court finds that the CIA has adequately justified its Glomar

response under FOIA Exemption 1. Accordingly, the CIA is independently entitled to summary

judgment under Exemption 1.



       7
          The CIA also offers to supplement its unclassified declaration with a classified declaration
containing additional information were the Court to find its affidavit insufficient. The D.C. Circuit
has cautioned courts against performing in camera review of redacted information when an agency
meets its burden by affidavit. ACLU, 628 F.3d at 626. “In camera inspection is particularly a last
resort in national security situations like this case—a court should not resort to it routinely on the
theory that ‘it can’t hurt.’” Id. (quoting Larson, 565 F.3d at 870). The Court finds that it would be
neither necessary nor appropriate to take the CIA up on its offer where, as here, it has provided
specific information that the information withheld properly falls within the exemptions cited, that
this information is not contradicted in the record, and there is no evidence of agency bad faith. See
id.

                                                -30-
                                     IV. CONCLUSION

              In short, the CIA has convinced the Court that FOIA Exemptions 1 and 3 apply to any

records it might possibly have that are sought by Plaintiffs and that its Glomar response was

appropriate. The CIA’s motion for summary judgment [Dkt. # 15] will be granted, and Plaintiffs’

motion for partial summary judgment [Dkt. # 21] will be denied. A memorializing Order

accompanies this Memorandum Opinion.


Date: September 9, 2011                                           /s/
                                                    ROSEMARY M. COLLYER
                                                    United States District Judge




                                             -31-